BILLINGS, Chief Judge.
A Stoddard County jury convicted defendant of first degree robbery and fixed his punishment at 25 years imprisonment. Defendant’s motion for new trial was overruled and the court granted allocution, rendered judgment and pronounced sentence.
The transcript filed herein shows that in entering judgment the clerk omitted the offense for which defendant was convicted. Rule 27.11, V.A.M.R., requires the judgment entered to state “briefly the offense for which such conviction shall have been had . . . .” See: State v. Lance, 561 S.W.2d 445 (Mo.App.1978); State v. Wilke, 560 S.W.2d 601 (Mo.App.1978); State v. Shipman, 560 S.W.2d 603 (Mo.App.1978).
Defendant’s appeal is ordered held in abeyance and the cause is remanded to the trial court for entry of judgment as required by Rule 27.11. Upon receipt of a supplemental transcript containing the proper judgment, the appeal will be re-submitted. State v. Wilke, supra.
It is so ordered.
Remanded with directions.
All concur.